DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 28, 2021 has been entered. Claims 1-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on September 28, 2021.

Response to Arguments
Applicant’s arguments see pages 6-10, filed December 28, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “superimposes a processed analyzed image obtained by carrying out image processing on the analyzed image onto the original image as acquired; the analyzed image as acquired onto a processed original image obtained by carrying out image processing on the original image; or the processed analyzed image obtained by carrying out the image processing on the analyzed image onto the processed original image obtained by carrying out the image processing on the original image to generate a processed superimposed image” as the references only teach analysis of dynamic images regarding a human chest where various morphological changes can be tracked via feature amount determinations and phase matching analysis for superimposition and display, however the references fail to explicitly disclose separating integrated data into an original image and an analyzed image via the process of superimposing an analyzed image onto an original image generated from a separate device in conjunction with the remaining limitations of claim 1, for the purpose of making an analyzed image easier to view on the spot during diagnosis in contrast to the prior art teachings.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 12, this claim recites limitations similar in scope to that of claim 1, and thus the claim is allowed under the same rationale as provided above.
In regards to dependent claims 2-11, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0122146 A1– Reference is of particular relevance to the application as it discloses a system and method for matching visual features in at least two related medical images. The visual features of at least one of the images is then adjusted to match the visual features of the other image, or both images are adjusted to match a predefined value of visual features for a medical image which may then be displayed to a user, such as a radiologist or technician, who is able to more accurately identify physiological inconsistencies between the two images now that they have similar underlying visual features.  
US 2018/0018772 A1– Reference is of particular relevance to the application as it discloses extracting from dynamic images obtained by radiographing a subject including a target part in a living body, a signal change of a pixel signal value of each pixel in a region of the target part in a time direction and generating analysis result images including frame images for display as a motion image or side by side.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619